ORDER
The plaintiffs, Anthony Sciacca, Richard Loffredo, Silvio Molhcone, and Ernest Be-rube, have appealed from an order of the Superior Court denying their appeal from a decision of the Johnston zoning board of review. Review of such a zoning board decision may only be secured by petition for common law writ of certiorari. See, e.g. Gabriele v. Rocchio, 665 A.2d 566, 566 (R.I.1995) (per curiam); Blackstone Park Improvement Ass’n v. State, 448 A.2d 1233, 1241 n. 6 (R.I.1982); Bassi v. Zoning Board of Review of Providence, 107 R.I. 702, 705-06, 271 A.2d 210 (1970).
Accordingly, the plaintiffs’ appeal is denied and dismissed as procedurally improper.